Citation Nr: 1132373	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a low back strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee strain.

3.  Entitlement to an evaluation in excess of 20 percent for status post left knee injury with a history of arthroscopic surgery and nondisfiguring residual scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1998 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for the Veteran's low back disorder and assigned a 10 percent disability rating effective from February 2005.

The issues of increased evaluations for a right knee strain and for status post left knee injury with a history of arthroscopic surgery and nondisfiguring residual scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

The Veteran's current disability from low back strain is characterized by forward flexion 0 to 80 degrees, extension 0 to 20 degrees, bilateral lateral bending 0 to 30 degrees, bilateral lateral rotation 0 to 20 degrees, pain at the extremes of motion, no limitations of motion due to weakness, incoordination, or fatigability after repetitive motion, and grossly normal alignment of the spine.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In June 2005 and July 2005, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2005 rating decision, May 2007 SOC, and March 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  As to the claim for increased evaluation which is being denied, no effective date will be assigned, so there can be no possibility of any prejudice to the Veteran.

The Board finds that the VA examination which the Veteran had in September 2009 for his low back was sufficient because the examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  See Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Reviewing the evidence of record, the Veteran had a VA examination in August 2005 at which he reported pain over the right low portion of the back.  Medications helped with the pain, and he had recently been switched to Oxycodone for his global pain.  The Veteran could walk for approximately 2 miles, and did not use a cane or other assistive device.  On examination there was normal contour and alignment of the spine, and there was tenderness on palpation over the lower portion of the lumbar spine in the paraspinal region.  Range of motion was 0 to 80 degrees of flexion, 30 degrees extension, and bending and side rotation of 45 degrees each.  There were no limitations due to pain, fatigability, lack of coordination or weakness.  The lower extremities had normal strength, sensation and reflexes were normal, and there was a negative straight leg test.  X-rays of the lumbar spine showed good coronal alignment with lordosis.  There was a slight narrowing of the L5-S1 disc space.  The diagnosis was mechanical low back pain.

January 2006 VA treatment records indicate that the Veteran's low back pain was not controlled with a 50 mcg Fentanyl patch, and he was given a 75 mcg patch.  He used oxycodone for breakthrough pain.  An April 2006 lumbar spine MRI showed mild facet joint arthritis from L3-4 to L5-S1.  In September 2006 the  Veteran reported that his low back pain was getting worse.  October 2006 VA treatment records indicate that the Veteran was undergoing physical therapy for his back, which included the use of a TENS unit.  The physical therapy evaluation indicated that the Veteran had range of motion and strength deficits throughout his body and that he had spasms throughout the back with a pelvic obliquity and spinal rotations.  

At a January 2008 VA pain consultation the Veteran reported having chronic low back pain that he rated as an 8 to 9 out of 10 in intensity.  He described the pain as dull and strong, and it increased with activity and prolonged sitting.  In February 2008 the Veteran received bilateral L3-4, L4-5, and L5-S1 lumbar facet joint injections.

The Veteran underwent a VA examination in September 2009 at which he reported that he was working as a fire alarm technician.  He said that his spine had been bothering him for three to four years and that he could not recall any specific trauma.  The Veteran was bothered by sharp pain and reported having had multiple injections.  They worked well the first couple of times but then lost their effectiveness.  Sitting for long periods of time made his back stiff, and it was worse on the left.  The Veteran denied having pain going down his legs and there was no numbness, tingling, or radiation of pain.  He had missed 10 days of work due to his back but did not have any physician prescribed bed rest.  The Veteran denied specific flares but his back was always painful.  He used a Fentanyl patch and took Dilaudid, Tramadol, and Etodolac for his global pain.

On examination the Veteran indicated that the pain was mainly on the left side of the lumbar spine in the paraspinal muscles, and there was slight tenderness to palpation in that area.  Range of motion testing showed forward flexion from 0 to 80 degrees with pain at the end of the range of motion, extension 0 to 20 degrees with pain at the end of the range of motion, bilateral lateral bending 0 to 30 degrees with pain at the end of the range of motion, and bilateral lateral bending 0 to 20 degrees with pain at the end of the range of motion.  There were not additional limitations in range of motion due to weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion or flares.  The spine had grossly normal alignment.  X-rays of the lumbar spine showed minimal degenerative joint disease.  The examiner felt that the severe complaints and medications requirements were out of proportion to the examination findings and that the Veteran appeared to have a mild lumbar strain.

February 2010 VA treatment records indicate that the Veteran had complaints of low back pain.

Reviewing the evidence of record, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for a low back strain.  At the August 2005 VA examination, range of motion was 0 to 80 degrees of flexion, 30 degrees extension, and bending and side rotation of 45 degrees each.  The range of motion at the September 2009 VA examination was forward flexion from 0 to 80 degrees, extension 0 to 20 degrees, bilateral lateral bending 0 to 30 degrees, and bilateral lateral bending 0 to 20 degrees.  In order to meet the criteria for a 20 percent evaluation, forward flexion of the thoracolumbar spine must be greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine must be not greater than 120 degrees; or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DC 5237.  The August 2005 and September 2009 VA examination notes and treatment notes do not indicate that the Veteran meets the criteria for a 20 percent evaluation based on range of motion.  Forward flexion was 80 degrees at the August 2005 examination and was 80 degrees at the September 2009 examination.  The combined range of motion was in excess of 120 degrees at both examinations.  Furthermore, the record does not show that the Veteran's gait was abnormal due to muscle spasm, and there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DC 5243.  
 
Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected low back strain.  The records shows that he has had pain as a result of his low back strain.  The September 2009 VA examination results show that sitting for long periods of time made his back stiff, but the current disability evaluations contemplate these limitations.  He denied having pain going down his legs and there was no numbness, tingling, or radiation of pain.  However, the September 2009 VA examination indicated that there was not additional limitation in range of motion due to weakness, incoordination, fatigability, or lack of endurance on three repetitions  Therefore, an evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran has reported missing work due to his low back strain, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected low back strain, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an initial evaluations in excess of 10 percent for a low back strain.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for a low back strain is denied.

REMAND

At the September 2009 VA examination, the Veteran said he did not have instability related to his right knee but there was occasional locking, popping, or catching.  He said he sometimes used a cane and used a Fentanyl patch and took Dilaudid, Tramadol, and Etodolac for his global pain.  He had had to stop performing exercises with force, and could not play sports.  The left knee had constant pain and he wore a hinged knee brace, which helped with instability.  He previously had received injections into the left knee, which had been helpful.

On examination, the right knee had no joint effusion and was tender to palpation.  Range of motion testing showed flexion from 0 to 140 degrees with pain at the end of the range of motion.  The range of motion was not limited by weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion.  Stability tests could not be performed because they were too painful.  The Veteran could not localize the pain; it was over the entire knee.  Examination of the left knee showed no joint effusion.  The Veteran said that the knee was too painful to perform range of motion testing or to do stability testing.  There were healed scars over the anterior aspect of the left knee.  X-rays of the knees were within normal limits.  The examiner's assessment was subjective complaints of bilateral knee pain with complaints of pain in the knees, out of proportion to the knee examination or radiographic findings.  It was further noted that the Veteran had a history of significant injury to the left knee and that it was very likely that this would cause some residual injury and pain.  However, the examiner noted that it is very unusual for the residuals to be to the degree that Fentanyl patches and oral Dilaudid are required.

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Although the September 2009 examination appears to have been thorough within the limitations of what the Veteran could tolerate, the record does not indicate that the examiner reviewed the claims file.  Such a review may have aided him in making his assessment of the Veteran's knees, especially because the physical examination could not be completed.  Furthermore, a detailed description of the Veteran's left knee scars was not provided.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination(s) for his knees. 


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for increased evaluations for a right knee strain and for status post left knee injury with a history of arthroscopic surgery and nondisfiguring residual scars.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination(s) to evaluate his knees and the scar on his left knee.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented history and contentions regarding his knees.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  If an MRI is not performed for the Veteran's knees, the examination report should state why it is not necessary.  

3.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for the service-connected right knee strain and status post left knee injury with a history of arthroscopic surgery and nondisfiguring residual scars.  If the decision remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


